First Amended and Restated Appendix A TO OPERATING EXPENSES LIMITATION AGREEMENT BETWEEN INVESTMENT MANAGERS SERIES TRUST AND PALMER SQUARE CAPITAL MANAGEMENT LLC Fund Operating Expense Limit Effective Date Palmer Square Absolute Return Fund Class A 2.50% May 17, 2011 Class I 2.25% May 17, 2011 Fountain Short Duration High Income Fund Class A 1.24% Class I 0.99% Each Fund listed above is referred to in the Agreement as a “Fund”. Agreed and accepted this day of , 2013. INVESTMENT MANAGERS SERIES TRUST PALMER SQUARE CAPITAL MANAGEMENT LLC By: By: Print Name: Print Name: Title: Title: 1
